DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first connecting means of a first screen" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant initially recites “at least one first connecting means of a first type.”  The language need to be consistent, if indicating the same component.
Claim 2 recites the limitation "the second connecting means of a second screen" in lines 4-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant initially recites “at least one second connecting means of a second type.”  The language need to be consistent, if indicating the same component.
Claim 1 recites the limitation "the outer edges" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "at least one first and one second connecting means" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  These components are already recited in claim 1 from which claim 10 depends.
Claim 10 recites the limitation "a second screen" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This component is already recited in claim 1 from which claim 10 depends.
Claim 10 recites the limitation "the outer edges" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the screen frame" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the screen frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The claims are rejected as best understood in light of the claims as written and the above 112 rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0009852 to Moscovitch.
Regarding claim 1, Moscovitch ‘852 discloses an alignment aid for screens 10/24 comprising at least one first connecting means of a first type 22/46, at least one second connecting means of a second type 12/54, wherein the first connecting means of a first screen and the second connecting means of a second screen cooperating with each other for alignment of the screens relative to each other (Figs 1A, 1D, 3c); wherein the screens are subsequently providable with the alignment aid; and wherein by the interaction of the first and second means 12/46/22/54 with each other, the outer edges of the screens lie securely next to each other (Fig 3H, 6A, 7b).
Regarding claim 2, Moscovitch ‘852 discloses the connecting means 12/22 or 46/54  or 82/86 cooperating with each other in a contactless manner (para 0062-0065) .  The examiner is citing more than one component because just like applicant’s disclosure, the prior art includes numerous possible related embodiments.
Regarding claim 3, Moscovitch ‘852 discloses the first connecting means is a first magnet 46 or 82 and the second connecting means is a magnetic material 54 or 86 cooperating with the magnet (para 0063-0064).  
Regarding claim 4, Moscovitch ‘852 discloses the first connecting means is a first magnet 46/82 and also the second connecting means 54/86 is a magnet and that the magnets are arranged on the respective screen  in such a way that magnets with unequal polarity face each other (para 0062 - “The material that creates the magnetic field in one or both of the first and second connectors can include a permanent magnet, such as a rare Earth magnet, or an electromagnet.”)  

Regarding claim 5, Moscovitch ‘852 discloses the connecting means 12/22 or 46/54 are formed as mechanical connecting means.  
Regarding claim 6, Moscovitch ‘852 discloses the first connecting means comprises an extension 12/54 and the second connecting means comprises a recess 22/46 in which the extension engages for aligning coupling of the screens (fig 3c).  
Regarding claim 7, Moscovitch ‘852 discloses said first and second connecting means 12/22 or 46/54 comprise latching means fixing said connecting means to each other (para 58 -“… the first connector 46 applies a restoring force that clamps the second connector 54 and provides sufficient friction between the first connector 46 and the second connector 54 to support a display.”)  
Regarding claim 8, Moscovitch ‘852 discloses the connecting means 12/22 or 46/54 are arrangeable as complementary components on the respective screen.  
Regarding claim 9, Moscovitch ‘852 discloses the connecting means 46/54 are arrangeable on the respective screen in a frictional and/or positive-locking manner (para 58 -“… the first connector 46 applies a restoring force that clamps the second connector 54 and provides sufficient friction between the first connector 46 and the second connector 54 to support a display.”  
Regarding claim 10, Moscovitch ‘852 discloses wherein the screen carries at least one first and at least one second connecting means 124/126 intended for cooperating with connecting means 145 of a second screen of a same type;  wherein the screens are subsequently providable with the alignment aid; and wherein by the interaction of the first and second means with each other, the outer edges of the screens lie securely next to each other (Fig 7B).Page 4Application No. Not Yet Assigned Paper Dated November 24, 2021 In Reply to USPTO Correspondence of N/A Attorney Docket No. 3988-2107399  
Regarding claim 11, Moscovitch ‘852 discloses the connecting means are integrated into the screen (7B and para 0077-0079).  
Regarding claim 12, Moscovitch ‘852 discloses the respective first connecting means and the second connecting means 124/126 are formed in a rod-shaped (principles of the invention as shown in edge connector 12 - abstract and para 0048-0050) and are integrated in the screen frame 122 parallel to a respective edge of the screen.  
Regarding claim 13, Moscovitch ‘852 discloses the first and second connecting means 124/126 are arranged in the screen frame 122 such that when a plurality of display screens are arranged side by side, complementary connecting means of different display screens face each other (fig 7B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any reference from the list of prior art supports could be used in subsequent office actions.  The listed prior art is as follows: US-6532146-B1 OR US-10082832-B1 OR US-20150138711-A1 OR US-20110043990-A1 OR US-20160262278-A1 OR US-20160165745-A1 OR US-20060268500-A1 OR(US-8317146-B2 OR US-5904328-A OR US-10066784-B2 OR US-10168739-B1 OR US-11042191-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632